Title: From Thomas Jefferson to Henry Lee, 30 May 1826
From: Jefferson, Thomas
To: Lee, Henry


Dear Sir
Monticello
May 30. 26.
Your favor of the 25th came to hand yesterday, and I shall be happy to recieve you at the time you mention, or at any other, if any other shall be more convenient to you.Not being now possessed of a copy of Genl Lee’s memoirs, as I before observed to you, I may have misremembered the passage respecting Simpcoe’s expedition, and very willingly stand corrected. the only facts relative to it which I can state from personal knolege are, that being at Monticello on the 9th 10th and 11th of June 81. on one of those days (I cannot now ascertain which) I distinctly saw the smoke of houses, successively arising in the the horison, a little beyond James river, and which I learnt from indubitable testimony, were kindled by his corps; and that being within 3. or 4. miles of New London from that time to the 25th of July, he did not, within that space of time, reach New London. but all this may be better explained vivâ voce; and in the meantime I repeat assurances of my great esteem & respectTh: Jefferson